EXHIBIT Document processing fee If document is filed on paper $150.00 If document is filed electronically Currently Not Available Fees & forms/cover sheets are 20071556235C subject to change. $150.00 To file electronically, access instructions SECRETARY OF STATE for this form/cover sheet and other 12-06-200716: O8:34 information or print copies of filed documents, visit www.sos.statc.co.us and select Business Center. Paper documents must be typewritten or machine printed ABOVE SPACE TOR OFFICE USE ONLY Statement of Merger (Surviving Entitv is a Foreign Entity) filed pursuant to § 7-90-203.7 and § 7-90-204.5 of the Colorado Revised Statutes (C.R.S.) 1. For each merging entity, its ID number (if applicable), entity name or true name, form of entity, jurisdiction under the law of which it is formed, and principal address are (Caution: At leas! one merging entity must be an entity formed under the laws of Colorado.) ID Number 19871534267 (Colorado Secretary of State ID number) Entity name or true name Marwich II, Ltd. Form of entity Corporation Jurisdiction Colorado Street address 203 N. La Salle Street, Suite 2100 (Street number and name) Chicago IL 60601 (City) (State) (ZiP/Postol Code) (Province- if applicable) (Country) Mailing address (leave blank if same as street address) (Street number and name or Post OJJice Box information) ID Number (Colorado Secretary of State ID number) Entity name or true name Form of entity Form of entity Page 1 of 5 Jurisdiction Street address (Street number and name) (City) (State) (Zip/postal Code) (Province- if applicable) (Country) Mailing address (leave blank if same as street address) (Street number and name or Post OJJice Box information) (City) (State) (Zip/postal Code) (Province - if applicable) (Country) ID Number (Colorado Secretary of State ID number) Entity name or true name Form of entity Jurisdiction Street address (Street number and name) (City) (State) (ZiP/Postol Code) (Province- if applicable) (Country) Mailing address (leave blank if same as street address) (Street number and name or Post OJJice Box information) (City) (State) (ZiP/Postol Code) (Province- if applicable) (Country) (If the following statement applies, adopt the statement by marking the box and include on attachment.) o There are more than three merging entities and the ID number (if applicable), entity name or true name, form of entity, jurisdiction under the law of which it is formed, and the principal address of each additional merging entity is stated in an attachment. 2. For the surviving entity whicha foreign entity, its entity ID number (if applicable), entity name or true name, form of entity, jurisdiction under the law of which it is formed, and principal address are (Caution: The surviving entity cannot be an entity formed under the laws of Colorado.) Page 2 of 5 ID Number (Colorado Secretary of State ID number) Entity name or true name Marwich II, Ltd. Form of entity Corporation Jurisdiction Nevada Street address 20400 Stevens Creek Blvd. (Street number and name) Suite 700 Cupertino CA 60601 (City) (State) (ZiP/Postol Code) (Province- if applicable) (Country) Mailing address (leave blank if same as street address) (Street number and name or Post OJJice Box information) (City) (State) (ZiP/Postol Code) (Province- if applicable) (Country) 3. Each merging entity has been merged into the surviving foreign entity. 4. (If the following statement applies, adopt the statement by marking the box and slate the appropriate document numher(s).). o One or more of the merging entities is a registrant of a trademark described in a filed document in the records of the secretary of state and the document number of each filed document is Document number Document number Document number (If the fo Hawing statement applies, adopt the statement by marking the box and include an attachment.) o There are more than three trademarks and the document number of each additional trademark is stated in an attachment. 5. (Mark the applicable box and complete the statement. Caution: Mark only one box.) o The surviving foreign entity maintains a registered agent in this state. OR þ The surviving foreign entity does not maintain a registered agent in this state and service of process may be addressed to the entity and mailed to the principal address pursuant to section 7-90-704 (2), C.R.S. OR o The surviving foreign entity has not maintained a registered agent in this state and appoints a registered agent to accept service pursuant to section 7-90-204.5, C.R.S. The person appointed as registered agent has consented to being so appointed. Such registered agent's name and address are Name (if an individual) (Last)(First)(Middle)(Suffix) Page 3 of 5 OR (if an entity) (Caution: Do not provide both an individual and on entity name.) Street address (Street number and name) CO (City) (State) (ZiP Code) Mailing address (leave blank if same as street address) (Street number and name or Post OJJice Box information) CO (City) (State) (ZiPCode) 6. (If applicable, adopt the following statement by marking the box and include an attachment.) o This document contains additional information as provided by law. 7. (Caution: Leave blank if the document does not have a delayed effective dale. Stating a delayed effective dale has significant legal consequence*. Read instructions before entering a date ) (If the following statement applies, adopt ihe statement by entering a dale and. if applicable, time usinv the required format.) The delayed effective date and, if applicable, time of this document are (mm/dd/yyyy hourmimile am/pm) Notice: Causing this document to be delivered to the Secretary of State for filing shall constitute the affirmation or acknowledgment of each individual causing such delivery, under penalties of perjury, that such document is such individual's act and deed, or that such individual in good faith believes such document is the act and deed of the person on whose behalf such individual is causing such document to be delivered for Filing, taken in conformity with the requirements of part 3 of article 90 of title 7, C.R.S. and, if applicable, the constituent documents and the organic statutes, and that such individual in good faith believes the facts stated in such document are true and such document complies with the requirements of that Part, the constituent documents, and the organic statutes. This perjury notice applies to each individual who causes this document to be delivered to the Secretary of State, whether or not such individual is identified in this document as one who has caused it to be delivered 8. The true name and mailing address of the individual causing this document to be delivered for filing are Lidstone Herrick K. Jr. (Last) (First) (Middle) (Suffix) 6400 S. Fiddlers Green Circle (Street number and name or Post Office Box information) Suite 1000 Greenwood Village CO 80111 (City) (State) (ZIP/Postal Code) (Province - if applicable) (Country) (Ifapplicable, adopt ihe following statement bv marking ihe box andinclude an attachment.) o This document contains the true name and mailing address of one or more additional individuals causing the document to be delivered for filing Page 4 of 5 Disclaimer: This form/cover sheet, and any related instructions, are not intended to provide legal, business or tax advice, and are furnished without representation or warranty. While this form/cover sheet is believed to satisfy minimum legal requirements as of its revision date, compliance with applicable law, as the same may be amended from time to time, remains the responsibility of the user of this form/cover sheet. Questions should be addressed to the user's legal, business or tax advisor(s). Page 5 of
